Citation Nr: 0303941	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  99-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for gastroenteritis. 

3.  Entitlement to service connection for arthritis of the 
hands. 

4.  Entitlement to service connection for hearing loss and/or 
tinnitus. 

5.  Entitlement to service connection for arthritis of the 
ankles. 

6.  Entitlement to service connection for a chronic back 
disorder. 

7.  Entitlement to service connection for a chronic neck 
disorder. 

8.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the left (minor) shoulder. 

9.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the right (major) shoulder. 

10.  Entitlement to an initial disability rating in excess of 
10 percent for right knee sprain. 

11.  Entitlement to an initial disability rating in excess of 
10 percent for chronic left knee strain. 

12.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left hip. 

13.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right hip. 

14.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of left Achilles tendon rupture. 

15.  Entitlement to an initial compensable disability rating 
for sinusitis. 

16.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.

(The issues of entitlement to service connection for post-
traumatic stress disorder, depression, hypertension, a 
disability manifested by high cholesterol, and disability 
manifested by headaches, fatigue, weakness, general malaise, 
and/or muscle spasms, to include an undiagnosed illness, will 
be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1996.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2000 at which time it was 
remanded for further development.  The requested development 
has been accomplished and the case has been returned to the 
Board for appellate review.  The veteran has moved from 
Nebraska to Arkansas and his case is now under the 
jurisdiction of the VARO in No. Little Rock.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for PTSD, depression, 
disability manifested by high cholesterol, hypertension, and 
disability manifested by headaches, fatigue, weakness, 
general malaise, and/or muscle spasms, to include as due to 
undiagnosed illness, pursuant to 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rules of Practice 903.  38 C.F.R. 
§ 20.903.  After giving the veteran notice and reviewing the 
response of the notice, the Board will prepare a separate 
decision addressing these issues. 


FINDINGS OF FACT

1.  Any current bronchitis is not shown to be related to 
military service.

2.  Any current gastroenteritis is not shown to be related to 
military service.

3.  Any current arthritis of the hands is not shown to be 
related to military service.

4.  Any current back disability is not shown to be related to 
military service.

5.  Any current neck disability is not shown to be related to 
military service.

6.  Any current ankle disability is not shown to be related 
to military service.

7.  The veteran does not have hearing loss and/or tinnitus 
associated with his active service.

8.  The tendinitis of the left shoulder has not been shown to 
be causing functional impairment or appreciable motion 
restriction.

9.  The tendinitis involving the right shoulder has not been 
shown to be causing appreciable motion restriction or 
functional impairment.

10.  Despite the veteran's complaints of flare-ups, 
examinations have shown no subluxation, instability or 
appreciable motion restriction involving the right knee.

11.  The medical evidence does not show subluxation, 
instability, effusion, or motion restriction involving the 
left knee.

12.  There is no showing during the appeal period of left hip 
flexion being limited to less than 45 degrees.

13.  There is no showing during the appeal period of right 
hip flexion being limited to less than 45 degrees.

14.  The veteran has decreased motion of the left ankle, and 
he has consistent complaints of pain and swelling of the 
ankle since the effective date of service connection.

15.  There is no evidence during the appeal period of 
incapacitating episodes due to sinusitis and the post service 
medical evidence has not shown impairment attributable to 
sinusitis.

16.  The veteran is employed as a computer data processor.

17.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran does not have bronchitis, gastroenteritis, 
arthritis of the hands, a chronic back disorder, a chronic 
neck disorder, a chronic ankle disorder, or hearing loss 
and/or tinnitus which was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309 (2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for tendinitis of the left shoulder have not been met 
at any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 
Supp. 2002); 38 C.F.R. Part 4, including 4.1, 4.3, 4.7, 
4.71a, 4.73, Codes 5024-5301 (2002).

3.  The schedular criteria for an evaluation in excess of 10 
percent for tendinitis of the right shoulder have not been 
met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2002; 38 C.F.R. Part 4, including 4.1, 4.3, 4.7, 
4.10, 4.71A. 4.73, Codes 5024-5301 (2002)

4.  The schedular criteria for an evaluation in excess of 10 
percent for chronic strain of the right knee have not been 
met at any time since the veteran obtain the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2002; 38 C.F.R. Part 4, including 4.1, 4.3, 4.7, 4.71a, 
Codes 5257 (2002).

5.  The schedular criteria for an evaluation in excess of 10 
percent for chronic strain of the left knee have not been met 
at any time since the veteran obtained the grant of service 
connection .  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. Part 4, including 4.1, 4.3, 4.7, 
4.71a, Code 5257 (2002)

6.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the right hip have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 
Supp. 2002); 38 C.F.R. Part 4, including 4.1, 4.3, 4.7, 4.7a, 
5003-5252 (2002).

7.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the left hip have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2002; 38 C.F.R. Part 4, including 4.1, 4.3, 4.7, 4.7a, 
Codes 5003-5252 (2002).

8.  A disability rating of 20 percent, but not more, for 
residuals of a left Achilles tendon rupture is in order since 
the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5.103A, 5107 (West Supp. 2002); 
38 C.F.R. Part 4, including 4,1, 4.3, 4.7, 4.71a, 4.73, Codes 
5099-5311 (2002).

9.  The schedular criteria for a compensable evaluation for 
sinusitis have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 11551, 5103, 5103A, 5107 (West Supp. 2002; 38 C.F.R. Part 
4, including 4.1, 4.3, 4.7, 4.97, Code 6512 (2002).

11.  The criteria for entitlement to a total disability 
rating based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of the VA to 
notify the claimant of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from making a decision on the 
claimant's appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
indicated in the introduction, have been accomplished.  

Through various rating decisions, a statement of the case, 
supplemental statements of the case, including one dated in 
October 2002, an October 2001 letter regarding the VCAA, and 
testimony at a hearing before a hearing officer at the 
Lincoln RO in May 2001, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which would 
substantiate the claims, and the evidence that has been 
considered in connection with the appeals.  The Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant of what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In view of the foregoing, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

Service Connection

A veteran seeking disability benefits must establish:  (1) 
Status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000)

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from injury 
or disease incurred or aggravated in active military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  See Combee v. Brown, 34 F. 3d 
1039, 1043 (Fed. Cir. 1994) (Specifically addressing claims 
based on ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestations of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); See also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage 10 
Vet. App. 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or in an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, where 
the medical evidence or lay evidence is sufficient to relate 
the current disorder to the inservice symptomatology depends 
on the nature of the disorder in question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A review of the pertinent evidence in this case reveals the 
veteran was seen on 1 or 2 occasions during service for back 
problems, neck problems, bronchitis, gastroenteritis, and 
what was reported as arthritis of the hands and arthritis of 
the ankles.  However on post service examination, physical 
examinations and X-ray studies have not identified chronic 
disability involving the back, the neck, the hands, the 
ankles, or bronchitis or gastroenteritis, or hearing loss and 
tinnitus.  Consequently, the Board can only conclude that any 
difficulties experienced by the veteran during his years of 
active service were acute and transitory in nature, and 
resolved before his separation from active duty service.  
Without there being any confirmation of a current disability, 
service connection is not in order.  There is no evidence of 
record that either the veteran or his representative has 
special medical knowledge regarding the claimed disabilities.  
Therefore, their contentions in this regard have no probative 
medical value.  See Black v. Brown, 10 Vet. App. 279. 284 
(1997); Espiritu v. Derwinski, 2 Vet. App. 292, 294 (1991).  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for the alleged disabilities.

Increased Ratings

Disability evaluations are determined by the use of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.  All 
potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  Also, when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Subsequently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Shoulders

The RO has rated the veteran's service-connected tendinitis 
of each shoulder under Diagnostic Codes 5024 (tendinitis), 
and 5301 (extrinsic muscles of the shoulder girdle).  The 
Board has considered the applicability of all appropriate 
rating codes in rating the service-connected shoulder 
disabilities on appeal.

Although VA amended its regulations for rating muscle injury 
disabilities, 38 C.F.R. § 4.55 and 4.73 (effective July 3, 
1997), it does not appear that the aforementioned diagnostic 
codes for rating injuries to the shoulder girdle muscle 
groups have substantively been altered.  Therefore, the 
amendments have essentially no impact in this case and the 
Board can proceed with its consideration without prejudice to 
the veteran.

Under Diagnostic Code 5201, the maximum evaluation assignable 
is 40 percent for severe injury to the major arm.  The 
maximum rating of 30 percent is provided when there is severe 
injury involving the minor shoulder girdle and arm.  A 30 
percent rating is assigned when there is moderately severe 
injury to the muscles of the major shoulder while a 20 
percent rating is assigned when the damage to the extrinsic 
muscles of the shoulder girdle of the minor extremity is 
moderately severe.  A 10 percent rating is assigned when 
there is moderate muscle damage involving the extrinsic 
muscles of either shoulder girdle.  38 C.F.R. § 4.73, 
Code 5301.

In the alternative, Diagnostic Code 5201 provides a minimum 
20 percent rating when there is limitation of motion of 
either the major or the minor arm at shoulder level.  A 30 
percent rating is assigned when limitation of motion of the 
major arm is limited between side and shoulder level, while a 
20 percent rating is assigned when there is limitation of 
motion of the minor arm midway between side and shoulder 
level.  The maximum rating of 40 percent is provided when 
there is limitation of motion of the major arm to 25 degrees 
from the side.  The maximum rating of 30 percent is assigned 
when there is limitation of motion of the minor arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.

In the alternative, Diagnostic Code 5202 provides a 20 
percent evaluation when there is impairment of either humerus 
with malunion with moderate deformity.  When there is 
impairment of the major humerus with malunion with marked 
deformity, a 30 percent rating is for assignment.  When there 
is impairment of the minor humerus with marked deformity, a 
20 percent rating is for assignment.

When there is impairment of the humerus with recurrent 
dislocation at the scapulohumeral joint, a 30 percent rating 
is assigned with frequent episodes and guarding of all arm 
movements.  When there is recurrent dislocation of the 
scapulohumeral joint with episodes of guarding of all 
movements involving the minor extremity, a 20 percent rating 
is assigned.  Likewise, when there is recurrent dislocation 
at the scapulohumeral joint, a 20 percent rating is assigned 
with infrequent episodes, and guarding of movement only at 
shoulder level involving either extremity.  A 50 percent 
evaluation requires fibrous union of the humerus of the major 
extremity.  A 60 percent evaluation requires nonunion of the 
humerus (a false, flail joint).  The maximum 80 percent 
evaluation requires loss of head of the humerus (flail to 
shoulder).  As to the minor extremity, a 40 percent 
evaluation requires fibrous union of the humerus.  A 50 
percent evaluation is for assignment when there is nonunion 
of the humerus (a false flail joint).  The maximum rating of 
70 percent is assigned with loss of head of the minor humerus 
(flail shoulder).  38 C.F.R. § 4.71a, Code 5202.

The pertinent medical evidence of record includes the report 
of a VA examination accorded the veteran in January 1997.  He 
stated he was right handed.  Notation was made that it was 
hard to keep his arms elevated against resistance.  There was 
guarded tenderness involving the right deltoid than the left.  
A pertinent impression was made of history of tendinitis of 
the arms.

Additional medical evidence includes a report of an 
examination of the joints accorded the veteran by VA in 
August 1999.  The veteran complained that the muscles of both 
shoulders ached and he complained that the trapezius muscle 
on the right was painful.

Examination findings included what was described as no change 
in the muscles of the shoulders.  They were not tender, 
rigid, or swollen.  Motion of the shoulder joints was within 
normal limits and described as unchanged from previous 
examination.  The pertinent impression was "shoulder muscle 
sprain, right trapezius and deltoid, stable."

X-ray studies of the shoulders done in August 1999 were 
compared to those done previously.  The acromioclavicular and 
glenohumeral joint spaces were normal and the subacromial 
space was normal.  Sclerosis within the right proximal 
humerus was noted and was described as likely representing a 
bone island.  This was described as unchanged.  No intrinsic 
bony abnormalities were seen.  The impression was "negative 
right and left shoulders."

The veteran was accorded another examination of the joints by 
VA in October 2002.  The claims file was reviewed by the 
examiner.  The veteran stated that while doing security duty 
at the Olympics in 1996, he put both hands above his head to 
block out the light over his bunk.  He somehow developed 
tendinitis of the shoulders thereafter.  He complained this 
limited his shoulder workouts that he tried to do each day.  
It also limited all overhead activities.  However, it was 
noted he had not missed any time from his computer business.  
Pain in the shoulders was described as a 4 to 5 with 10 on 
most days, although he stated he could approach an 8 out of 
10 for 2 or 3 days every other month.  The veteran was able 
to do all activities of daily living "without sequelae".

On examination there were no scars observed of the shoulders.  
There was no evidence of deformity.  He was able to flex 
forward to 90 degrees without pain and to 100 degrees with 
pain.  Abduction was limited to 80 degrees without pain and 
90 degrees with pain.  Muscle strength appeared to be good 
overall.  No neurologic abnormality was indicted and there 
was no evidence of atrophy.  The pertinent examination 
diagnosis was chronic bursitis of the shoulders.

The Board finds the record reflects that the veteran's 
impairment of each shoulder is more than adequately 
compensated by the 10 percent ratings currently in effect.  
The various examinations the veteran has been accorded since 
service discharge have demonstrated hardly any functional 
impairment of either shoulder.  At the time of August 1999 
joint examination by VA, each shoulder demonstrated normal 
motion and X-ray studies were interpreted as being 
essentially negative.  Further, no atrophy was indicated 
involving either shoulder.  Accordingly, a rating in excess 
of 10 percent is not warranted during any period since the 
effective date of service connection.

The Knees

The record reflects that disabilities of the right knee and 
left knee are currently evaluated as 10 percent disabling 
each under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Where 
there is recurrent subluxation, lateral instability, or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; a 20 percent evaluation will 
be assigned for moderate disability; and a 30 percent 
evaluation is assigned for severe disability.  38 C.F.R. Part 
4, Diagnostic Code 5257.

The words "slight," "moderate," and "severe" are not defined 
in the VA's Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all 
the evidence to determine if its decisions are "equitable and 
just."  38 C.F.R. 4.6.

In order for the veteran to be entitled to a higher 
evaluation for either a right or left knee disability under 
the currently assigned Code 5257, he must have impairment 
which would warrant a 20 percent disability, specified as 
moderate recurrent subluxation or lateral instability.

Review of the record reflects that at the time of general 
medical examination by VA in January 1997, X-ray studies of 
the knees were negative.  Gait and station were without 
limitation or abnormality.  The knees had a full range of 
motion from 0 to 140 degrees each.  There was no crepitus in 
either knee.  The pertinent impression was chronic knee 
strain, with X-ray studies normal.

Additional evidence includes a report of a rating examination 
given the veteran by VA in August 1998.  Complaints included 
stiffness of knees.  The examination diagnoses included 
hyperextended knees.

Another rating examination of the joints was accorded the 
veteran by VA in October 2002.  The claims file was reviewed 
by the examiner.  The veteran stated he had pain in the knees 
but he acknowledged it did not affect his activities in 
either living or his job as a data processor.  He did not use 
any braces.  The pain could be exacerbated by weather changes 
and prolonged activity, such as standing, walking, or 
running.  It was alleviated with Diclofenac and activity 
modification.  He denied any subluxation or dislocation.

Examination of the knees showed no scars and no knee 
effusion.  He was able to extend to 0 degrees with no pain 
and to flex to 140 degrees with no pain.  Trace crepitus was 
noted bilaterally. There was negative Lachman, McMurray, 
pivot and anterior dwarf sign bilaterally.  Knee flexion and 
extension were good bilaterally.  The pertinent examination 
diagnosis was chondromalacia of the knees.

Based on the foregoing, with an absence of clinical evidence 
of moderate recurrent subluxation with lateral instability, a 
higher evaluation for either the right or left knee disorder 
is not warranted under Diagnostic Code 5257.  As indicated 
above, the most recent examination showed no motion 
restriction of either knee, no instability, and no 
subluxation.

Under the potentially applicable diagnostic codes, a 10 
percent rating and a 20 percent raring are warranted for 
limitation of flexion of the leg when flexion is limited to 
45 degrees and 30 degrees respectively.  38 C.F.R. 4.7a, 
Diagnostic Code 5260.  A 10 percent rating and a 20 percent 
rating are warranted for limitation of extension of the leg 
when extension is limited to 10 degrees and 15 degrees 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In 
this case, however, as noted above, the veteran has not 
exhibited motion restriction.  Normal range of motion is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71a, Plate II.  Therefore, the veteran does not meet the 
criteria for a higher disability rating under either 
Diagnostic Code 5261 or 5260.

The Board further notes that when a disability is evaluated 
under Diagnostic 5257, a separate rating can be assigned for 
arthritis in accordance with opinions of the VA General 
Counsel.  VAOPGCPREC 23-97 (1997).  The General Counsel 
subsequently clarified that for any knee disability rated 
under Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

In this case, X-ray studies of the knees in January 1997 and 
again in August 1998 showed entirely normal knees. 
Accordingly, a separate evaluation based on arthritis is not 
warranted.

The Hips

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent evaluation requires that 
flexion be limited to 20 degrees.  A 40 percent evaluation 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Code 5252.

In the alternative, limitation of rotation of the thigh 
warrants a 10 percent rating when toe-out of the affected leg 
cannot be performed to more than 15 degrees.  Limitation of 
adduction of the thigh also warrants a 10 percent rating when 
the legs cannot be crossed due to the limitation.  Limitation 
of abduction of the thigh warrants a 20 percent rating when 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Code 
5253.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Code 5255.

The normal ranges of motion of the hip are 0 degrees' 
extension, 125 degrees' flexion, and 45 degrees' abduction.  
38 C.F.R. § 4.71, Plate II.

The medical evidence shows that there was no functional 
impairment of the hips at the time of the January 1997 VA 
examination. 

X-ray studies of the hips reportedly taken in December 1997 
showed spurring of the superior acetabulum with minimal 
degenerative joint disease.

At the time of rating examination by VA in August 1999, the 
veteran stated he had hip joint arthritis which had been 
getting worse for the past 4 to 5 years, although it had not 
changed much since the previous examination.  The veteran 
stated he was taking Motrin for his hip and joint pain.  A 
diagnostic impression was made of bilateral hip arthritis, 
stable.  However, X-ray studies of the hips taken in 
conjunction with the examination were interpreted as being 
negative.  It was noted that studies were compared with those 
done in August 1998 and showed no evidence of acute fracture, 
dislocation, or significant degenerative change.  No bony 
abnormalities were identified.  The only notation was of a 
phlebolith within the left pelvis.

When the veteran was examined by VA in October 2002, he 
indicated that anti-inflammatory medications such as 75 
milligrams of Diclofenac twice a day relieved his discomfort 
in the hips.  He stated that any kind of activity with 
walking on uneven ground, stairs, and weather changes, caused 
him difficulty.  He was able to work out in the gym five days 
a week, but when he had flare-ups, this would limit his 
workout capabilities.  He was able to perform all activities 
of daily living independently and used no crutches, braces, 
corrective shoes, or the like.  He had no surgery or 
injections involving the hips.

Examination of the hips showed no scars.  Muscle strength was 
5/5.  Bilateral hip flexion was to 100 degrees without pain, 
and 120 degrees with pain.  Extension was limited to 10 
degrees with pain, and 20 degrees with pain.  Internal and 
external rotation was to 30 degrees without pain and 35 
degrees with pain, and 20 degrees without pain and 25 
degrees, with pain bilaterally.  There was no evidence of  
greater trochanteric bursitis.  The pertinent examination 
diagnosis was chronic bilateral hip pain.

The evidence from the effective date of service connection 
does not show either left or right hip symptoms that produce 
functional impairment to such an extent as to warrant the 
assignment of a rating higher than 10 percent under any of 
the hip codes cited above.  The evidence does not show that 
either hip disorder results in more than slight impairment.  
The veteran's gait has consistently been described as normal, 
with the hips displaying normal muscle strength, and the most 
recent examination showed no evidence of greater trochanteric 
bursitis.  Accordingly, the preponderance of the medical 
evidence is against the claims for ratings in excess of 10 
percent for left hip and right hip disabilities.

Residuals of Left Achilles Rupture

During the pendency of the appeal, the criteria for 
evaluating muscle injuries were amended, and the amendment 
became effective on July 3, 1997.  As noted above, under the 
decision of the Court in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where the law and regulation changes after a claim is 
file or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.

Prior to July 3, 1997, moderate muscle disability of the 
muscles contemplated a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings included entrance and (if 
present) exit scars, small or linear, and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness with fatigue in comparative tests.

Moderately severe disability of muscles contemplates through-
and-through or deep penetrating wounds by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection with sloughing of 
soft parts, intermuscular cicatrization.  Objective findings 
included entrance and (if present) exit scars relatively 
large and so situated as to indicate track of missile through 
important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56 (effective prior to July 3, 1997).

Under the revised schedule, as amended, a finding of moderate 
muscle disability is shown by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

A finding of moderately severe muscle disability is shown by 
a through-and-through or deep penetrating wound by a small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56.

Under both the old and the new version of the rating 
schedule, a 10 percent evaluation is warranted for moderate  
injury to the Muscle Group XI (posterior and lateral crural 
muscles).  A 20 percent evaluation is warranted for 
moderately severe injury while a 30 percent evaluation 
requires severe muscle injury.  38 C.F.R. § 4.73 Diagnostic 
Code 5311.

In the alternative, Diagnostic Code 5284 provides a 10 
percent evaluation for foot injuries which are moderate in 
degree.  A 20 percent rating is assigned when the injury is 
moderately severe in degree.  The maximum rating of 30 
percent is authorized when foot injuries are severe in 
degree.  38 C.F.R. § 4.71(e) Code 5284.

A review of the pertinent medical evidence reflects that at 
the time of the January 1997 VA examination, the veteran 
reported that he had sprained his ankle in 1993.  He said the 
diagnosis was a ruptured Achilles tendon.  He did not undergo 
surgery.  He wore a cast for 10 weeks.  Notation was made of 
a visible deformed tendon.  On examination he was observed to 
have a normal gait and station.  The left Achilles tendon was 
tender, palpably knotted, and thickened.  A pertinent 
impression was made of status post Achilles tendon rupture.

At the time of examination by VA in August 1999, the veteran 
stated that since a previous examination in August 1998, he 
had had increased pain in the left Achilles tendon area.  He 
complained he had to constantly be careful about falling and 
tripping and could not put too much weight.  He believed his 
balance was not great, because of weakness and swelling.

On examination there was a persistent swelling in the 
Achilles tendon area.  It was about 1 inch in diameter and 
got more prominent with muscle contraction in the calf 
region.  There was some rigidity of muscle and tendon in that 
area.  The pertinent diagnostic impression was left Achilles 
tendon tear, stable, continued swelling and pain.

The veteran was accorded another rating examination by VA in 
October 2002.  His claims file was reviewed by the examiner.  
The veteran complained of a dull pain in the Achilles tendon 
area.  He described it as about a 2 out of 10.  Precipitating 
factors for discomfort included toe lifts, walking, prolonged 
standing, or weather changes.  Alleviating factors included 
rest and anti-inflammatory medications.  He was taking 75 
milligrams of Diclofenac twice daily as needed for pain.

On examination gait was described as normal.  The veteran 
reported an increased propensity to walk on the toes on the 
left only.  He had a marked thickening of the left Achilles 
tendon band.  There was a negative Thompson test.  He had 
decreased range of motion of the left ankle with plantar 
flexion to 20 degrees and dorsiflexion to 10 degrees.  Muscle 
strength appeared to be very good.  Sensation, peripheral 
pulses, and reflexes were intact.  The diagnosis was Achilles 
tendon tear.  The examiner opined that the veteran had no 
functional loss secondary to pain, but might have a mild 
functional impairment secondary to lack of motion to the 
ankle.

The Board believes that in this case the veteran's residuals 
of the left foot injury are best rated under Diagnostic Code 
5284, other foot injuries.  The Board believes that this code 
is the most appropriate one for evaluating the veteran's 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539, (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

To the extent a disability rated under Diagnostic Code 5284 
involves limitation of motion, the Board must also consider 
any additional functional loss the veteran may have 
sustained.  See  VAOPGCPREC 9-98 (the medical nature of the 
particular disability determines whether the diagnostic code 
is predicated on loss of range of motion).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A review of the record reveals that since the effective date 
of service connection, the veteran's residuals of the left 
Achilles tendon rupture have been manifested by history of 
ongoing symptoms of swelling and pain.  The Board notes that 
the veteran has to take medication for the pain as necessary.  
Examination by VA in October 2002 showed marked thickening of 
the tendon band.  Also, there was decreased motion with 
plantar flexion to 20 degrees and dorsiflexion to 10 degrees.  
The Board therefore finds that there is subjective and 
objective evidence of pain and discomfort of the foot that 
more nearly approximates moderately severe disability and 
therefore warrants the assignment of a 20 percent evaluation.

The evidence fails to demonstrate sufficient disability 
warranting the maximum schedular rating of 30 percent under 
Diagnostic Code 5284 based on severe foot disability.  The 
Board notes that the October 2002 examination indicated that 
the veteran's muscle strength appeared to be good, sensation 
was intact, peripheral pulses were intact, and reflexes were 
intact.


Sinusitis

The general rating formula for sinusitis (Diagnostic Code 
6510 through 6514) now provides a noncompensable rating when 
the sinusitis is detected by X-ray only.  A 10 percent rating 
requires 1 or 2 incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or, 3 to 6 nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (less than 4 to 6 weeks) antibiotic treatment or; 
more than six nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Note:  An incapacitating episode of sinusitis means one that 
requires bedrest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512.

The veteran was accorded an examination by the VA for sinus 
evaluation purposes in August 1998.  It was indicated that he 
currently did not have any sinus problems.  There was no 
purulent discharge.  The impression was history of sinusitis.

The veteran was accorded another examination by the VA in 
August 1999.  He indicated he had 1 to 2 bouts of sinusitis 
each year.  He claimed his last attack was in April 1999.  
Currently he had no symptoms of sinusitis.  Examination was 
unchanged from a previous one.  There was no obstruction, 
purulent discharge, or drainage.  Also, there was no 
tenderness, crusting, or obstruction of the nares.  The 
impression was history of sinusitis, in remission at the 
present time.

Another examination of the sinuses was accorded the veteran 
by VA in October 2002.  The claims folder was reviewed by the 
examiner.  The veteran indicated his last sinus infection was 
in August 2001.  He was taking no medications at the present 
time for his sinuses.  There was no evidence of allergy 
attacks.  He had not missed any work because of his sinus 
problems.  On current examination there was no tenderness to 
palpation.  There were no signs of erythema or infection.  
There was no erythema or exudate on posterior pharynx.  The 
diagnosis was recurrent sinusitis.

The medical evidence pertaining to the veteran's sinusitis 
since the effective date of service connection gives no 
suggestion that the sinusitis has been productive of 
incapacitating episodes characterized by headaches, pain, or 
purulent discharge or crusting reflecting purulence. Indeed 
the examinations in 1998 and 1999 refer to the sinusitis by 
history only.  Accordingly, a compensable rating is not in 
effect for sinusitis at any time since the effective date of 
service connection.

Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are 2 or more disabilities, there shall be at least 1 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are not able to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities when 
they fail to meet the percentage standards set forth in 
Section 4.16(a).  38 C.F.R. § 4.16(b)

Even with the grant of an increased rating for the left ankle 
disability, the veteran's combined service-connected 
evaluation remains 60 percent.

The record shows that the veteran is a computer data 
processor and there has been no indication that any of his 
service-connected disabilities have appreciably affected his 
activities of daily living or caused him to miss any 
significant periods of time off because of his job.  Because 
he is maintaining his employment, he is not shown to be 
unemployable.

Also, he does not currently meet the percentage requirements 
of 38 C.F.R. § 4.16.  His combined evaluation of 60 percent 
is less than 70 percent, his disabilities do not arise from a 
common etiology, and they do not involve the same bodily 
system.  Accordingly, he does not have a single disability 
that is 60 percent disabling or multiple disabilities 
combining for a 70 percent evaluation.  Referral for 
consideration of a total rating under the provisions of 
38 C.F.R. § 4.16(b) is not warranted because the evidence 
does not show that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.


ORDER

A disability rating of 20 percent for residuals of left 
Achilles tendon rupture is granted since the effective date 
of service connection, November 1, 1996.  To this extent, the 
appeal is allowed.

Service connection for bronchitis, gastroenteritis, arthritis 
of the hands, hearing loss and/or tinnitus, arthritis of the 
ankles, a chronic back disorder, and a chronic neck disorder, 
are denied.

An initial disability rating in excess of 10 percent for 
arthritis of the right hip is denied.

An initial disability rating in excess of 10 percent for 
arthritis of the left hip is denied.

An initial disability rating in excess of 10 percent for 
chronic strain of the left knee is denied.

An initial disability rating in excess of 10 percent for 
chronic strain of the right knee is denied.

An initial disability rating in excess of 10 percent for 
tendinitis of the right shoulder is denied.

An initial disability rating in excess of 10 percent for 
tendinitis of the left shoulder is denied.

An initial compensable evaluation for sinusitis is denied.

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

